241 U.S. 329 (1916)
DONALD, SECRETARY OF STATE OF WISCONSIN,
v.
PHILADELPHIA & READING COAL & IRON COMPANY.
FREAR, AS SECRETARY OF STATE OF WISCONSIN,
v.
WESTERN UNION TELEGRAPH COMPANY.
Nos. 253, 254.
Supreme Court of United States.
Argued April 13, 1916.
Decided May 22, 1916.
APPEALS FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF WISCONSIN.
*330 Mr. J.E. Messerschmidt, with whom Mr. Walter C. Owen, Attorney General of the State of Wisconsin, was on the brief, for appellants in both cases.
Mr. M.H. Boutelle for appellee in Number 253.
Mr. Rush Taggart, with whom Mr. Francis Raymond Stark was on the brief, for appellee in Number 254.
*331 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
These appeals bring up for consideration the validity of a Wisconsin statute providing for revocation of licenses granted to corporations not organized under the laws of that State. They were heard together and to dispose of them by one opinion will be convenient.
Terms and conditions upon which foreign corporations might do local business and penalties for failure to comply therewith were first prescribed by the legislature of Wisconsin in 1898. Amendatory and supplemental statutes were enacted and finally the act of June 20, 1905, added four new sections to the statutes of 1898, one of which follows:
SEC. 1770 f. "Whenever any foreign corporation doing business in this state shall remove or make application to remove into any district or circuit court of the United States any action or proceeding commenced against it by any citizen of this state, upon any claim or cause of action arising within this state, it shall be the duty of the secretary of state, upon such fact being made to appear to him, to revoke the license of such corporation to do business within this state."
Since 1860 the Western Union Telegraph Company, a *332 New York corporation, has been continuously carrying on within Wisconsin both intra- and interstate commerce and for use therein has acquired and owns a large amount of property. In 1907 it filed with the secretary of state a copy of its charter, paid the prescribed fee and took out a license to do intrastate business.
The Philadelphia & Reading Coal & Iron Company, a Pennsylvania corporation, since prior to 1898, within Wisconsin has been continuously shipping and selling coal both in intrastate and interstate commerce, and for use therein has purchased at great expense docks and other properties. Having paid required fees and filed its charter with the secretary of state, it received a license, November 10, 1898.
The Western Union Telegraph Company removed to the United States District Court a civil suit begun against it in the Circuit Court, Dane County, Wisconsin, during 1911; and in 1912 an action against the Philadelphia & Reading Coal & Iron Company was likewise removed. Averring that so far as the same directs or attempts to direct annulment of its right to do business § 1770f, above quoted, is in conflict with the Federal Constitution, each of the appellees filed an original bill praying an injunction restraining the secretary of state from revoking its license because of such removal. The lower court sustained the claim of unconstitutionality (216 Fed. Rep. 199), granted preliminary injunctions and these direct appeals were taken.
Consideration of the Wisconsin statutes convinces us that they seek to prevent appellees and other foreign commercial corporations doing local business from exercising their constitutional right to remove suits into Federal courts. To accomplish this is beyond the State's power. The action of the court below in holding § 1770f inoperative and enjoining its enforcement as to appellees was correct and its decree must be affirmed.
*333 We are asked in effect to reconsider the question discussed and definitely determined in Harrison v. St. L. & San Francisco R.R., 232 U.S. 318. We there said (p. 328): "The judicial power of the United States as created by the Constitution and provided for by Congress pursuant to its constitutional authority, is a power wholly independent of state action and which therefore the several States may not by any exertion of authority in any form, directly or indirectly, destroy, abridge, limit or render inefficacious."
Affirmed.